United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
DEPARTMENT OF DEFENSE, TINKER AIR
FORCE BASE, OK, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1062
Issued: December 21, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 4, 2012 appellant filed a timely appeal from a February 27, 2012 decision of the
Office of Workers’ Compensation Programs denying his claim. The Board docketed the appeal
as No. 12-1062.
The Board has duly considered the matter and notes that on December 21, 2011
appellant, then a 57-year-old aircraft mechanic, filed a traumatic injury claim alleging that on
December 1, 2011 he injured his left elbow after hitting his elbow on shelves while installing a
cable pulley bracket. By decision dated February 27, 2012, OWCP denied his traumatic injury
claim because he failed to establish fact of injury. In denying appellant’s claim, it found that he
failed to submit any medical evidence containing a diagnosis. The evidence OWCP received
was listed and reviewed, but no mention or review was made of the February 1, 2012 report by
Dr. Michael J. Davoli, a treating Board-certified orthopedic surgeon, who noted that appellant
sustained an employment injury in December 2011 and diagnosed left elbow osteoarthritis with
synovitis and ulnar nerve symptoms.

Board precedent holds that OWCP must review all the evidence submitted by a claimant
and received by OWCP prior to the issuance of a final decision.1 As the Board’s jurisdiction is
final as to the subject matter, it is crucial that OWCP accomplish this.2
Because OWCP found that appellant failed to submit any medical evidence containing a
diagnosis, it is clear to this Board that OWCP did not consider the new medical evidence
submitted by appellant in reaching its decision denying his claim. Whether it receives relevant
evidence on the date of the decision or several days prior, such evidence must be considered.3
As OWCP failed to address all the relevant evidence of record at the time it issued is
February 27, 2012 decision, the case is remanded for a proper review of the evidence and
issuance of an appropriate final decision.
IT IS HEREBY ORDERED THAT the February 27, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

See M.B., Docket No. 09-17(issued September 23, 2009); Yvette N. Davis, 55 ECAB 475 (2004); Linda
Johnson, 45 ECAB 439 (1994) (evidence received the same day as the issuance of OWCP’s decision); William A.
Couch, 41 ECAB 548 (1990).
2

See id.

3

Willard McKennon, 51 ECAB 145 (1999).

2

